Title: To James Madison from Thomas Jefferson, 9 August 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 9. 07.

Yours of yesterday was recieved in the course of the day.  Our post-rider has not yet got to be punctual, arriving here from 2. to 4. hours later than he should do, that is to say from 3. to 5. oclock instead of 1.  I mean to propose to him that being rigorously punctual in his arrival, I will always discharge him the moment he arrives instead of keeping him till 7. oclock as the Postmaster proposes, taking for myself the forenoon of the succeeding day to answer every mail.
I do not exactly recollect who of the heads of departments were present (but I think every one except Mr. Gallatin) when, conversing on the bungling conduct of our officers with respect to Erskine’s letters, & the more bungling conduct to be expected when the command should devolve on a militia Major, Mr. Smith proposed that the whole regulation of flags should be confided to Decatur, which appeared to obtain the immediate assent of all.  However the remedy is easy & perhaps more proper on the whole.  That is to let the commanding officer by land, as well as the one by water have equal authority to send & recieve flags.  I will write accordingly to Govr. Cabell.  This is the safer as I believe T. Newton (of Congress) is the Major.
Genl. Dearborne has sent me a plan of a war establishment for 15,000. regulars for garrisons, & instead of 15,000. others as a disposeable force, to substitute 32,000. twelve month volunteers, to be exercised & paid 3. months in the year, and consequently tho’ costing no more than 8000. permanent, giving us the benefit of 32,000. for any expedition, who would be themselves nearly equal to regulars, but could on occasion be put into the garrisons & the regulars employed in the expedition.  Primâ facie I like it well.  I salute you affectionately.

Th: Jefferson


P. S.  The record of the blank commission for Marshall of N. Caroline, sent to Govr. Alexander, must be filled up with the name of John S. West, the former marshal who has agreed to continue.

